Case 2:15-cr-00015-JPJ-PMS Document 1077 Filed 05/15/20 Page 10f4 Pageid#: 6832

 QasefR 2 or -OE-IRF pile]

Defendant Ues ley (Ws

| CLERK'S OFFICE U.S, DISTRICT COURT
oe Oo AT ABINGDON, VA
FILED

MAY 15 2020
JULIA LEY, bie
BY; ip

-- EEK
Case 2:15-cr-00015-JPJ-PMS Document 1077 Filed 05/15/20 Page 2 of4 Pageid#: 6833

OAS b my motion tor compyssionatere lease

L feel j} pertinent to adds The Court
with Serne delitional thou fi. On Ars | 7
Lseat w request te the. warden reguestirg Te.
be pheed on home. confinement pucsvin fF

th The vews Signed CARES act As of

Mey IO L fave not recejved & YOSPonse.
hen an increasing number of jnmales were

— phiced In 4 vernsit mead 1b became. evitleat-

— Wat FOL, FED covkl not contol the

_ Spfeadl of Covid-KL Filed a request for
COMPS. ponete releas CL wifh the uesalen oF) ipo! } T Q

Lp May ILD Md recejved no VCGPONER ANE
The number of cases continued fo grew to |
over 5. Wealso received word Shika ceuicl- [4
posite. officer had werkel in Food Servite
aul foterttially epporsed inmates iwho ee. hosed
i e unit; At This point L déciled I ced f
tut on layer fey The- waidléns seSporlse_
which tele wold ahmus b ceffain ly

he denied ond Z bled a mofion with My
court for Compassionate. release, L

om bol qerrttied ‘cnr convinced thar iF -
contiat this disease. EL wll die. Do
Case 2:15-cr-00015-JPJ-PMS Document 1077 Filed 05/15/20 Page 3o0f4 Pageid#: 6834

Xu

New Jessey has the wear mast, wy tive_
cases In The. US, of Covid-} Na ng 7
Tekes | quald exposing | ‘amale. in m
housing” Unit and” af thet F potot fhe. pod
is neyitible, if cannot be. con bein tc
£ ealire L committed q serious APE.
sk VOL LG /j0. he reed ber poy cptrent

WCE. Z. however given the_ & rent pandemic
I phd tr the- Dutt fo use. Broad
Nainge of Os CLety HM Abuser If ZL

 

Were fo be_ gran lef cvbassonate. feleese_
He. Cott hes The_ © on ot im POSING GQ
teem of probation f Sipe Eu /, (elease-s
Z pled wilh the. corp To slant compassienke
Fase along witha. teem of probation
conditioned wifh Aome conbrenient fo Ge
lerafh & Nhe cork choosing, Ewe Ad
ue lee b pat ot fy 2 court What
peugh LE ave-Conp bed 1 The Drug

efheegl 1) prog fam ied Ae Setishy Tp

Pepitement of 1/5 COUT, Lan eho. ied
pe tke. the Resikntal Dry Aes. Fey
normal Ames This presi wole

rele Mé- chia b be 2 be tanstered fo

 

— Rsicentia| Neat ry felt Ltiy Hue in.
Case 2:15-cr-00015-JPJ-PMS Document 1077 Filed 05/15/20 Page 4of4 Pageid#: 6835

 

3

— Novem bor of 202) app roninnfe; 6B morths
trom pow Reps jn Volt of NS OS &
con Hion oF vO jones, IF COYY passionate.
fellas iS 5 srtntelvone. f K\ foe of Lyug
copnsehing wot) be ¢ “yy Fei lite,
Pico Ay in bese. exfrprabinnty,

Cy TCUMSTIANCE, oS Tht These_ cor bos
wold m/tigde ay CONL/NS OVE
AINMI2Z4 M y Seren ee Lay Tryin

) fer Fu upgestions 70 The cote

Wet wrff qn J ‘stico. whl fe

basin with the. eects of 7?

goule —/4 Pypdemi whlch TEE orc

br me. Cv y wy wef be Jeath,
Thank you EY ) pur Hime,
Ki SectiMly yh,
WE, sy (fos
